— Order unanimously affirmed, without costs. Memorandum: Family Court properly refused to modify a support order based upon a claimed change in circumstances. Although the court did not make new findings after it rejected the hearing examiner’s report (Family Ct Act § 439 [c]), nevertheless, the record is sufficient for this court to render a decision in the interest of judicial economy (Matter of Arcarese v Monachino, 58 AD2d 1030, 1031, Iv denied 42 NY2d 810).
The petitioner cited two factors supporting his contention *985that there has been a substantial change in circumstances justifying a modification of the Family Court’s support order. The first is that he is unemployed an average of 28 weeks a year and the second is that respondent has obtained a full-time job since the original order was issued. A review of the record indicates that the Family Court considered the petitioner’s periods of unemployment by reducing the amount he is required to pay while unemployed. Although the wife’s ability to be self-supporting is a relevant factor in a support proceeding (Swartz v Swartz, 43 AD2d 1012, appeal dismissed 34 NY2d 596), in this case the record does not demonstrate that respondent’s full-time job has resulted in a change in circumstances warranting a modification of the Family Court’s support order. (Appeal from order of Erie County Family Court, Mazur, J. — modification of child support.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Pine, JJ.